                            Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 1 of 7


MRNA SALES for CHILDRENS MEDICAL CENTER 625-019283-636
Account        Activity Date    Activity   Description                   Symbol/Cusip   Price($)
625-019283     09/23/2019      Sold        MODERNA INC                   MRNA             17.9326
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2666I438 SEC ID: E3BR4
625-019283     09/20/2019      Sold        MODERNA INC                   MRNA            18.0121
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2639I389 SEC ID: E3BR4
625-019283     09/19/2019      Sold        MODERNA INC                   MRNA            18.0540
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2629I139 SEC ID: E3BR4
625-019283     09/18/2019      Sold        MODERNA INC                   MRNA            17.6555
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2616I298 SEC ID: E3BR4
625-019283     09/17/2019      Sold        MODERNA INC                   MRNA            17.4649
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2609M360 SEC ID: E3BR4
625-019283     09/16/2019      Sold        MODERNA INC                   MRNA            17.1362
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2591M269 SEC ID: E3BR4
625-019283     09/13/2019      Sold        MODERNA INC                   MRNA            16.7178
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2566U695 SEC ID: E3BR4
625-019283     09/12/2019      Sold        MODERNA INC                   MRNA            17.0108
                                           PREFERENTIAL RATE
                                           UNSOLICITED TRADE
                                           Ref: 2554K252 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 2 of 7


625-019283   09/11/2019      Sold        MODERNA INC                   MRNA        16.4268
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2549N821 SEC ID: E3BR4
625-019283   09/10/2019      Sold        MODERNA INC                   MRNA        16.9716
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2532O346 SEC ID: E3BR4
625-019283   09/09/2019      Sold        MODERNA INC                   MRNA        15.9140
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2521I974 SEC ID: E3BR4
625-019283   09/06/2019      Sold        MODERNA INC                   MRNA        15.7818
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2495L120 SEC ID: E3BR4
625-019283   09/05/2019      Sold        MODERNA INC                   MRNA        15.5234
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2483N662 SEC ID: E3BR4
625-019283   09/04/2019      Sold        MODERNA INC                   MRNA        15.2561
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2477O580 SEC ID: E3BR4
625-019283   09/03/2019      Sold        MODERNA INC                   MRNA        14.9509
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2465J976 SEC ID: E3BR4
625-019283   08/30/2019      Sold        MODERNA INC                   MRNA        15.5841
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2429A460 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 3 of 7


625-019283   08/29/2019      Sold        MODERNA INC                   MRNA        14.9682
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2410I342 SEC ID: E3BR4
625-019283   08/28/2019      Sold        MODERNA INC                   MRNA        14.7776
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2401G609 SEC ID: E3BR4
625-019283   08/27/2019      Sold        MODERNA INC                   MRNA        14.6313
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2390K946 SEC ID: E3BR4
625-019283   08/26/2019      Sold        MODERNA INC                   MRNA        14.8999
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2386G054 SEC ID: E3BR4
625-019283   08/23/2019      Sold        MODERNA INC                   MRNA        14.0885
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2351J777 SEC ID: E3BR4
625-019283   08/22/2019      Sold        MODERNA INC                   MRNA        14.1833
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2349G899 SEC ID: E3BR4
625-019283   08/21/2019      Sold        MODERNA INC                   MRNA        14.1728
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2334M147 SEC ID: E3BR4
625-019283   08/20/2019      Sold        MODERNA INC                   MRNA        14.1710
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2329G691 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 4 of 7


625-019283   08/19/2019      Sold        MODERNA INC                   MRNA        13.2398
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2314H447 SEC ID: E3BR4
625-019283   08/16/2019      Sold        MODERNA INC                   MRNA        12.9869
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2280H184 SEC ID: E3BR4
625-019283   08/15/2019      Sold        MODERNA INC                   MRNA        12.7321
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2278S718 SEC ID: E3BR4
625-019283   08/14/2019      Sold        MODERNA INC                   MRNA        12.8332
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2261P600 SEC ID: E3BR4
625-019283   08/13/2019      Sold        MODERNA INC                   MRNA        13.2028
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2258R239 SEC ID: E3BR4
625-019283   08/12/2019      Sold        MODERNA INC                   MRNA        13.2504
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2249I613 SEC ID: E3BR4
625-019283   08/09/2019      Sold        MODERNA INC                   MRNA        13.2051
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2218J855 SEC ID: E3BR4
625-019283   08/08/2019      Sold        MODERNA INC                   MRNA        12.8877
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2209L336 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 5 of 7


625-019283   08/07/2019      Sold        MODERNA INC                   MRNA        13.1181
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2190N611 SEC ID: E3BR4
625-019283   08/06/2019      Sold        MODERNA INC                   MRNA        12.1796
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2185W722 SEC ID: E3BR4
625-019283   08/05/2019      Sold        MODERNA INC                   MRNA        12.3622
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2171T533 SEC ID: E3BR4
625-019283   08/02/2019      Sold        MODERNA INC                   MRNA        12.6323
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2149O326 SEC ID: E3BR4
625-019283   08/01/2019      Sold        MODERNA INC                   MRNA        12.8993
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2139R860 SEC ID: E3BR4
625-019283   07/31/2019      Sold        MODERNA INC                   MRNA        13.2697
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2126M728 SEC ID: E3BR4
625-019283   07/30/2019      Sold        MODERNA INC                   MRNA        13.3877
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2113N494 SEC ID: E3BR4
625-019283   07/29/2019      Sold        MODERNA INC                   MRNA        13.6945
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2105H882 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 6 of 7


625-019283   07/26/2019      Sold        MODERNA INC                   MRNA        13.7812
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2075E528 SEC ID: E3BR4
625-019283   07/25/2019      Sold        MODERNA INC                   MRNA        13.8431
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2064L914 SEC ID: E3BR4
625-019283   07/24/2019      Sold        MODERNA INC                   MRNA        14.1465
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2052L614 SEC ID: E3BR4
625-019283   07/23/2019      Sold        MODERNA INC                   MRNA        13.5330
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2042R015 SEC ID: E3BR4
625-019283   07/22/2019      Sold        MODERNA INC                   MRNA        14.0412
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2035S408 SEC ID: E3BR4
625-019283   07/19/2019      Sold        MODERNA INC                   MRNA        14.1698
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 2009E300 SEC ID: E3BR4
625-019283   07/18/2019      Sold        MODERNA INC                   MRNA        14.0841
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1999N647 SEC ID: E3BR4
625-019283   07/17/2019      Sold        MODERNA INC                   MRNA        14.1419
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1983Q408 SEC ID: E3BR4
                          Case 1:17-cv-12472-DLC Document 88-1 Filed 05/18/20 Page 7 of 7


625-019283   07/16/2019      Sold        MODERNA INC                   MRNA        14.0923
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1978W135 SEC ID: E3BR4
625-019283   07/15/2019      Sold        MODERNA INC                   MRNA        14.2045
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1960T468 SEC ID: E3BR4
625-019283   07/12/2019      Sold        MODERNA INC                   MRNA        14.2776
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1932F679 SEC ID: E3BR4
625-019283   07/11/2019      Sold        MODERNA INC                   MRNA        14.2958
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1928L200 SEC ID: E3BR4
625-019283   07/10/2019      Sold        MODERNA INC                   MRNA        14.4516
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 19193H05 SEC ID: E3BR4
625-019283   07/09/2019      Sold        MODERNA INC                   MRNA        14.5812
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1908L452 SEC ID: E3BR4
625-019283   07/08/2019      Sold        MODERNA INC                   MRNA        14.3186
                                         PREFERENTIAL RATE
                                         UNSOLICITED TRADE
                                         Ref: 1894L968 SEC ID: E3BR4
